Name: 2003/729/EC: Commission Decision of 6 October 2003 amending Decision 2002/300/EC establishing the list of approved zones with regard to Bonamia ostreae and/or Marteilia refringens (Text with EEA relevance) (notified under document number C(2003) 3463)
 Type: Decision_ENTSCHEID
 Subject Matter: Europe;  agricultural activity;  fisheries;  agricultural policy
 Date Published: 2003-10-14

 Avis juridique important|32003D07292003/729/EC: Commission Decision of 6 October 2003 amending Decision 2002/300/EC establishing the list of approved zones with regard to Bonamia ostreae and/or Marteilia refringens (Text with EEA relevance) (notified under document number C(2003) 3463) Official Journal L 262 , 14/10/2003 P. 0037 - 0038Commission Decisionof 6 October 2003amending Decision 2002/300/EC establishing the list of approved zones with regard to Bonamia ostreae and/or Marteilia refringens(notified under document number C(2003) 3463)(Text with EEA relevance)(2003/729/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 91/67/EEC of 28 January 1991 concerning the animal health conditions governing the placing on the market of aquaculture animals and products(1), as last amended by Regulation (EC) No 806/2003(2), and in particular Article 5 thereof,Whereas:(1) Commission Decision 2002/300/EC(3), as last amended by Decision 2003/378/EC(4), lays down the areas in Ireland considered to be free of the diseases Bonamia ostrea and/or Marteilia refringens.(2) Ireland informed the Commission by letter dated 24 June 2003 of the detection of Bonamia ostrea at the Blacksod Bay on the County Mayo coastline, an area previously considered to be free of that disease. That area can therefore no longer be considered free of Bonamia ostrea.(3) Decision 2002/300/EC should therefore be amended accordingly.(4) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health,HAS ADOPTED THIS DECISION:Article 1The Annex to Decision 2002/300/EC is replaced by the text in the Annex to this Decision.Article 2This Decision is addressed to the Member States.Done at Brussels, 6 October 2003.For the CommissionDavid ByrneMember of the Commission(1) OJ L 46, 19.2.1991, p. 1.(2) OJ L 122, 16.5.2003, p. 1.(3) OJ L 103, 19.4.2002, p. 24.(4) OJ L 130, 27.5.2003, p. 27.ANNEX"ANNEXZONES APPROVED FOR ONE OR MORE OF THE MOLLUSC DISEASES BONAMIA OSTREA AND MARTEILIA REFRINGENS1.A. Zones in Ireland approved with regard to B. Ostreae- The whole coastline of Ireland except the following six areas:- Cork Harbour- Galway Bay- Ballinakill Harbour- Clew Bay- Achill Sound- Loughmore, Blacksod Bay1.B. Zones in Ireland approved with regard to M. Refringens- The whole coastline of Ireland2.A. Zones in the United Kingdom, the Channel Islands and the Isle of Man approved with regard to B. Ostreae- The whole coastline of Great Britain, except the following areas:- the south coast of Cornwall from the Lizard to Start Point- the area around the Solent estuary from Portland Bill to Selsey Bill- the area along the coast in Essex from Shoeburyness to Landguard point.- The whole coastline of Northern Ireland- The whole coastline of Guernsey and Herm- The zone of the States of Jersey: the zone consists of the intertidal and immediate coastal area between the mean high-water mark on the Island of Jersey and an imaginary line drawn three nautical miles from the mean low-water mark of the Island of Jersey. The zone is situated in the Normano-Breton Gulf, on the south side of the English Channel- The whole coastline of the Isle of Man2.B. Zones in the United Kingdom, the Channel Islands and the Isle of Man approved with regard to M. Refringens- The whole coastline of Great Britain- The whole coastline of Northern Ireland- The whole coastline of Guernsey and Herm- The zone of the States of Jersey: the zone consists of the intertidal and immediate coastal area between the mean high-water mark on the Island of Jersey and an imaginary line drawn three nautical miles from the mean low-water mark of the Island of Jersey. The zone is situated in the Normano-Breton Gulf, on the south side of the English Channel- The whole coastline of the Isle of Man"